Citation Nr: 1734034	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-05 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an increased rating for right knee condition, currently evaluated as 10 percent disabling for limitation of flexion, and entitlement to an increased rating for instability of the right knee, currently rated at 10 percent disabling, beginning August 5, 2016.

2. Entitlement to total disability for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1987 to December 1991, March 1992 to March 1994, and June 1994 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) from the March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This matter was previously before the board in February 2016 and remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

As an initial matter, the Board observes that the previous remand directive was complied with, and the Veteran was afforded a VA examination.  As a result of that examination, the RO awarded the Veteran a separate 10 percent rating under Diagnostic Code (DC) 5257 for right knee instability in the November 2016 supplemental statement of the case.

Prior to the separate rating described above, the Veteran's knee condition was rated as 10 percent disabling under DC 5010-5260 for remote history of right medial meniscal injury with residual minimal medial compartment degenerative joint disease; status post arthroscopic anterior collateral ligament and medial collateral ligament repair with well healed scar.  The Veteran asserts that his right knee condition should be separately rated under DC 5003 for arthritis and/or DC 5258. 

As previously noted, pursuant to the February 2016 Board remand, a VA examination occurred in August 2016.  The report for that examination includes range of motion measurements for the Veteran's right knee, to include descriptions of the effect of pain on the Veteran's functioning and whether the Veteran has additional functional loss following repetitive use of his right knee.  The examination reflects that the Veteran does not experience pain with weight bearing in his right knee. 

However, the examination does not specify whether the range of motion measurements were taken on active motion, passive motion, weight bearing, and/or non-weight bearing.  In addition, the examiner did not indicate that he was unable to perform range of motion testing on active, passive, weight bearing, or non-weight bearing or that such testing was not necessary.  Therefore, the examination report does not make clear the extent to which pain affects the Veteran's passive, active, weight bearing, and non-weight bearing motion.  In that regard, the Board observes that a new precedential opinion that directly impacts this case was issued by the Court of Appeals for Veterans Claims (Court).  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2016) creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing . . . ."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Here, the August 2016 VA examination report does not comply with Correia because it does not include range of motion testing on active, passive, weight bearing, and non-weight bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may adequately be assessed under the provisions of 38 C.F.R. § 4.59.  Accordingly, the Veteran must be afforded a new VA knee examination that complies with Correia and includes all necessary information in view of 38 C.F.R. § 4.59.

In the April 2015 Informal Hearing Presentation, the Veteran's representative raised the issue of TDIU.  However, there is insufficient evidence of record to determine whether and to what extent the Veteran is currently employed and how his service-connected disabilities affect his ability to secure and follow substantially gainful employment. 

Accordingly, the Board finds that a remand is necessary in order to develop a claim of entitlement to TDIU and provide the Veteran with a VA examination. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND


Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for a VA knee examination to determine the current nature and severity of his service connected disabilities of the right knee.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to those service connected disabilities.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must address the following:

a)  Pursuant to Correia, the examination should record the results of range of motion testing for pain on both active and passive motion and in weight bearing and non-weight bearing for both knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

In recording the ranges of motion for the Veteran's knees, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service connected left knee disability.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner must note that the record was reviewed. The examiner must provide a complete rationale for any opinion expressed.

The examiner should indicate whether the Veteran has dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion or removal of semilunar cartilage removal which is symptomatic.

2.  The RO must contact the Veteran and provide him with appropriate statutory and regulatory notice regarding the issue of entitlement to TDIU and request that the Veteran submit a VA Form 21-4192 (Request for Employment Information in Connection with a Claim for Disability Benefits).

3.  After completion of the above, the RO must review record, including the evidence received, and determine whether the benefits sought may be granted to include consideration of any applicable rating criteria regarding the right knee disability.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with a supplemental statement of the case. A reasonable period should be allowed for response before the appeal is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


